DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  
Claim 19, line 5: “having base wall” should be changed to --having a base wall--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 5020951).
	Re Clm 10:  Smith discloses a system for attaching two components comprising: a first component (13) having a fastener bore (13a); a second component (11) having a fastener bore (11b), said first and second components being attachable (fig 4); a common pocket formed jointly between said components (space inside counterbore of 11); an elastomeric member (19) positioned in said 
	Re Clm 11:  Smith discloses wherein said elastomeric member is a ring (see figs). 
Re Clm 15:  Smith discloses wherein said fastener is a threadforming fastener (threads on member are capable to forming threads on a softer material). 
Re Clm 17:  Smith discloses further including a gasket between said components (see fig 4, material between 11 and 13). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5020951) in view of Applicant’s Admitted Prior Art (AAPA).
	Re Clms 12-14:  Examiner notes that Smith fails to explicitly disclose the material of the two components (11 and 13).  However, Applicant notes in the specification (Background of the Invention) that it is known to attach an aluminum member to a polymerized nylon member.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Allowable Subject Matter
Claims 1-9 and 19-20 are allowed.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (see claim objections above) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance/allowable subject matter:
The prior art does not anticipate all the limitations of independent claims 1 and 19.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such other than Applicant's own disclosure.  
Examiner notes that the closest prior art references disclose systems of attached components but fail to disclose wherein the elastomeric member is positioned in counterbores of the first and second members.  Examiner notes that the prior art also fails to disclose wherein the elastomeric ring having an uncompressed height and diameter, wherein the uncompressed height is greater than the height of said pocket and wherein the uncompressed diameter is less that the diameter of the pocket.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678